Citation Nr: 0720400	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  96-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, prior 
to January 12, 1998.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins, right, from 
January 12, 1998, forward.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins, left, from 
January 12, 1998, forward.  

4.  Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1965 and from March 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 1996 rating decision and an October 
1997 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The March 1996 
rating decision denied the veteran's claim for an increased 
rating for varicose veins.  The October 1997 decision denied 
the veteran's claim for TDIU.  

In July 1997, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  

In September 2003 and February 2005 the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. to obtain additional evidence, afford the 
veteran a VA examination, obtain a medical opinion, and 
address due process concerns.  Those actions completed, the 
matter has been returned to the Board for appellate 
consideration.  






FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins resulted in no more than superficial 
varicosities below the knees.

2.  From January 12, 1998 forward, the veteran's varicose 
veins, left, resulted in no more than intermittent edema of 
the left lower extremity.  

3.  From January 12, 1998 forward, the veteran's varicose 
veins, right, resulted in no more than intermittent edema of 
the right lower extremity.  

4.  The veteran has a combined disability rating of 30 
percent, from varicose veins, right, rated as 10 percent 
disabling; varicose veins, left, rated as 10 percent 
disabling; and tinea pedis, rated as 10 percent disabling.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, prior 
to January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7120 (1997).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected varicose veins, right, from 
January 12, 1998, forward, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic 
Code 7120 (1997 & 2006).  





3.  The criteria for a disability rating in excess of 10 
percent for service-connected varicose veins, left, from 
January 12, 1998, forward, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic 
Code 7120 (1997 & 2006).  

4.  The criteria for a total evaluation for compensation 
purposes on the basis of individual unemployability have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Here, the initial decisions by the RO occurred before the 
enactment of the VCAA in November 2000.  Although the RO did 
not err in not providing such notice, the veteran does have 
the right to VCAA content-complying notice and subsequent VA 
process.  Id. at 120, VAOPGCPREC 7-2004.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran was not provided notice as 
to assignment of effective dates, other than as was included 
in a February 2007 supplemental statement of the case.  
However, no prejudice to the veteran can result from this 
defect.  As the Board is denying his claims, any questions 
regarding this downstream element are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in April 2002.  This letter informed the veteran 
of the requirements of successful claims for increased 
ratings and for TDIU.  This letter also provided sufficient 
notice as to assignment of disability ratings because the 
veteran was informed that that establishment of a higher 
disability rating required a showing that his disability had 
increased in severity.  He was also told of his and VA's 
respective duties in obtaining evidence and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  This notice complied with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the timing of the VCAA notice did not comply with 
the requirement that notice must precede adjudication, the 
action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Since the April 2002 letter, the veteran's representative has 
submitted additional argument in July and August 2003, 
November and December 2004, and May 2007.  Additional 
evidence was associated with the claims file, in the form of 
a March 2004 letter from the veteran's brother-in-law, VA 
treatment records, and a July 2004 VA examination.  
Additional process was afforded the veteran by the RO's 
issuance of a supplemental statement of the case in February 
2007.  For these reasons, the veteran has not been prejudiced 
by the timing of the VCAA notice.

Records and reports from VA health treatment providers are 
associated with the claims file.  The veteran has not sought 
VA assistance in obtaining any other records.  VA 
examinations of the veteran's varicose veins were provided in 
February 1996, February 1997, and July 2004.  The February 
1996 and July 2004 examinations also included examinations 
for the purposes of determining whether the veteran's service 
connected disabilities rendered him unable to secure and 
follow a substantially gainful occupation.  An addendum to 
the July 2004 examination was rendered in October 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was established for bilateral varicose 
veins in a November 1970 rating decision and a 30 percent 
evaluation was assigned under 38 C.F.R. 4.104, Diagnostic 
Code 7120, effective in October 1970.  By rating decision 
dated in December 1971, the RO reduced the evaluation to 10 
percent, effective in March 1971.  During the pendency of 
this appeal, in September 1998, the RO replaced the rating 
for varicose veins, bilateral, with separate 10 percent 
ratings for varicose veins on the left and on the right, 
effective January 12, 1998.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made to that portion of the Rating 
Schedule that addresses disabilities of the cardiovascular 
system, including varicose veins.  See 62 Fed. Reg. 65219-224 
(December 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998)). These changes became effective 
on January 12, 1998.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version 




more favorable to appellant should apply).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000).  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to January 12, 1998, under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, pronounced varicose veins; unilateral 
or bilateral, with findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, was rated 60 percent if 
bilateral and 50 percent if unilateral.  Severe varicose 
veins; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation, was rated 50 percent if bilateral and 40 percent 
if unilateral.  Id.  Moderately severe varicose veins; 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 cm. in diameter, with symptoms of pain or cramping on 
exertion; no involvement of the deep circulation, were 
assigned a 30 percent rating if bilateral and a 20 percent 
rating if unilateral.  Id.  Moderate varicose veins; with 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion, were assigned a 10 
percent rating, whether bilateral or unilateral.  Id.  A Note 
under Diagnostic Code 7120 stated that severe varicosities 
below the knee, with ulceration, scarring, or discoloration 
and painful symptoms were to be rated as moderately severe.  
Id.  

Also prior to January 12, 1998, 38 C.F.R. § 4.102 provided 
that with severe varicose veins, tests to determine 
impairment of deep return circulation are essential, as the 
superficial varicosities may be caused by the impairment of 
deep return circulation, or there may be phlebitis as a 
complication of varicose ulcers.  With phlebitis, or 
impairment of deep return circulation, the appropriate higher 
rating should be applied.  

Effective January 12, 1998, 38 C.F.R. § 4.102 was removed 
from the Rating Schedule.  Also effective January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7120, provides for a 100 
percent rating where there is evidence of varicose veins with 
massive, board-like edema with constant pain at rest.  A 60 
percent rating is assigned for varicose veins with persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Id.  A 40 percent 
evaluation is assigned for varicose veins with persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.  A 20 percent rating is 
assigned for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  Id.  A 10 
percent rating is assigned for varicose veins with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  Id.  

A Note under the revised Diagnostic Code 7120 states that 
these evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under § 4.25) using the 
bilateral factor (§ 4.26) if applicable.  Id.  

In February 1996, the veteran underwent a VA vascular 
examination to determine the severity of disability resulting 
from his varicose veins.  He reported occasional swelling of 
his legs, no infections, and that he suffered symptoms only 
if he stood for prolonged periods of time, after which he 
would develop pain in his feet.  Upon examination, the 
veteran was found to have no varicosities above the knees.  
Below the knees in the greater saphenous system were a few 
scattered superficial varicosities, bilaterally.  Over the 
feet, was a small spider network of superficial veins.  
Tendelenburg's and Perthes' tests were negative bilaterally.  
There was no edema, statis, ulcerations, or stasis 
dermatitis.  The examiner provided a diagnosis of bilateral 
varicose veins, mild.  

In February 1997, the veteran underwent a VA general medical 
examination.  The examiner found varicose veins on the medial 
sides of both legs below the knees.  These were palpable with 
a purplish hue around the ankles, but no edema was present.  
This examiner stated that the veteran's reported pain in the 
feet was due, in part, to the varicose veins.  During the 
July 1997 DRO hearing, the veteran testified that he used 
support stockings as treatment for his varicose veins.

In July 2004, the veteran again underwent VA examination, 
which included a review by the examiner of the claims file 
and computerized VA medical records.  The veteran reported 
that he suffered from no significant edema in the morning, 
but more of a dependent edema, with the left lower extremity 
mildly worse.  He also reported that he had no problems with 
induration.  He complained of pains in the bottom of his feet 
which manifest after extended periods of standing.  Other 
than resting after standing for more than 45 minutes, the 
veteran does not take any treatment related to his varicose 
veins, including no use of orthotics or support hose.  This 
physician stated that the described pain was not likely 
related to the veteran's varicose veins but more likely 
related to a plantar fasciitis-type syndrome.  

Physical examination found visible varicose veins on both 
feet, mainly on the top of the foot.  Ulceration, healing 
ulcers, and edema were not present.  There was no 
pigmentation consistent with statis, and no evidence of 
eczema or induration.  Nor was there pain in the distribution 
of the varicose veins.  Previous x-rays showed evidence of 
degenerative joint disease in the first metatarsal and 
evidence of an osteophyte and an old healed ankle fracture.  
A diagnosis was rendered of mild bilateral varicose veins 
with no evidence of persistent edema.  

VA outpatient and inpatient treatment records, from November 
1997 through March 2004 are also of record, but provide no 
additional evidence pertinent to the rating criteria for 
varicose veins.  

As indicated above, all medical evidence of record shows that 
the veteran has never had varicose veins above the knees or 
severe varicosities below the knees.  Rather, his varicose 
veins have always been described as superficial varicosities 
below the knees.  Therefore, a rating higher than 10 percent, 
for mild varicose veins, is not warranted at any time during 
the appellate period under the applicable rating criteria 
prior to January 12, 1998.  Under those criteria, a 10 
percent rating was assigned for mild varicose veins, whether 
bilateral or unilateral.  The criteria revised effective 
January 12, 1998 cannot be applied prior to that date.  

The revised version of 38 C.F.R. § 4.104, Diagnostic Code 
7120 is clearly more favorable to the veteran than the 
unrevised version.  A higher maximum rating is available 
under the revised criteria.  More importantly, given the mild 
nature of the veteran's varicose veins, the revised 
Diagnostic Code 7120 allows for assignment of separate 10 
percent ratings for bilateral varicose veins, as opposed to a 
single 10 percent rating for bilateral varicose veins under 
the unrevised version.  

Under this revised criteria, the veteran's disability is 
appropriately rated as 10 percent for varicose veins of the 
left lower extremity and 10 percent for varicose veins of the 
right lower extremity.  At most, the veteran suffers from 
intermittent edema with fatigue after prolonged standing.  
Neither the February 1996 examiner, nor the February 1997 
examiner found edema present.  The July 2004 examiner 
specifically found that there was no persistent edema.  
Therefore, schedular ratings higher than those already 
assigned, since January 12, 1998, are not warranted.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the 




Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted with 
regard to the veteran's service-connected varicose veins.  
The Board agrees.  The veteran has not required any periods 
of hospitalization for his varicose veins.  Indeed, he has 
repeatedly reported that he receives no medical treatment for 
this disability.  Competent evidence of record shows that his 
varicose veins have not caused a marked interference with his 
employment.  In the report of the July 2004 VA examination, 
and in an October 2006 addendum, the examiner indicated that 
the veteran's complained of foot pain, that the veteran 
attributes employment difficulties to this foot pain, and 
that the foot pain is not related to the veteran's varicose 
veins.  In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


TDIU

The veteran contends that his service-connected varicose 
veins cause problems with his employment, and therefore, 
assignment of a total disability rating is warranted. 

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned when the schedular 
rating is less than total, and it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service connected disabilities, 
provided certain regulatory requirements are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Under 38 C.F.R. § 4.16(a), this 
benefit is available only in cases where a veteran has one 
disability ratable at 60 percent or more, or two or more 
disabilities, with at least one disability ratable at 40 
percent or more and additional disabilities bring the 
combined rating to 70 percent or more.  Id.  Disabilities 
that are not service 




connected cannot serve as a basis for a total disability 
rating.  38 C.F.R. §§ 3.341, 4.19.  

Since the veteran filed his claim for TDIU in January 1996, a 
change has been made to 38 C.F.R. § 4.16.  Effective November 
7, 1996, subsection (c) of 38 C.F.R. § 4.16 was deleted.  See 
61 Fed. Reg. 52700 (Oct. 8, 1996).  However, this change is 
inapplicable to the veteran's claim as subsection (c) was 
relevant only in cases in which the veteran had a service-
connected mental disability.  See 38 C.F.R. § 4.16(c) (1996).  

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Id.  

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  VAOPGCPREC 
75-91.  Thus, the criteria include a subjective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  Id..  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent  
opinions of the chief legal officer of VA.  38 U.S.C.A. §  
7104(c) (West 2002).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  

The veteran's service-connected disabilities result in a 
combined rating of 30 percent disabling, from varicose veins, 
left, rated at 10 percent disabling; varicose veins, right, 
rated at 10 percent disabling; and tinea pedis, rated at 10 
percent disabling.  Thus the veteran does not meet the 
criteria under the provisions of 38 C.F.R. § 4.16(a), and 
assignment of a total disability rating under 38 C.F.R. 
§ 4.16(a) is precluded.  

In cases where a veteran does not meet the percentage 
requirements listed in 38 C.F.R. § 4.16(a), an extraschedular 
total rating is available if the veteran is unemployable by 
reason of service-connected disability.  38 C.F.R. §§ 
3.321(b), 4.16(b).  If the Board determines that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his/her service-connected 
disabilities, referral should be made to the Director, 
Compensation and Pension Service, for extraschedular 
consideration of a total disability rating.  38 C.F.R. § 
4.16(b).  

In the instant case, there is no evidence of record that the 
veteran is unemployed or has not been able to obtain 
employment.  To the contrary, the record shows that the 
veteran has maintained gainful employment for many years as a 
full time truck driver.  

During the July 1997 DRO hearing, the veteran testified that 
he experienced cramping and swelling of the legs when driving 
a truck.  Hearing transcript at 7.  He elaborated that the 
cramping occurred two or three times a month as the result of 
using the clutch.  Id.  He also testified that he had not 
worked since June 1996, although he did not state the reason 
for that lack of employment.  Id. at 12.  

Of record are two VA Form 21-4192, Request for Employment 
Information in Connection With Claim For Disability Benefits.  
In a VA Form 21-4192, dated in September 1997, a former 
employer of the veteran indicated that no concessions had 
been made to the veteran by reason of age or disability, that 
he had worked 40 plus hours per week from July 1990 to 
September 1995, and that the reason for the veteran's 
termination of employment was that the veteran quit his job 
as a truck driver.  

A VA Form 21-4192 from another former employer of the 
veteran, dated in July 1998, reports that the the veteran had 
worked as a driver.  Dates of employment are in conflict as 
stated on the form is that the veteran began employment in 
February 1996 and ended employment in June 1996, but also 
shows that the veteran last worked in June 1998.  This 
employer also indicated that no concessions were made to the 
veteran by reason of age or disability.  

Pursuant to a February 1997 VA medical examination, a VA 
physician rendered an opinion with regard to the veteran's 
employability.  This physician stated that the veteran was 
unemployable as a truck driver because he could not obtain a 
Department of Transportation card.  The reason given for this 
ineligibility was that the veteran's hearing was defective 
and his blood pressure was not under control.  Neither of 
these conditions are disabilities for which the veteran is 
service connected.  This physician stated that the effect of 
the veteran's pain in the feet would be more difficult to 
address.

In a January 2004 letter, the RO asked the veteran to provide 
information as to employment from 1996 to the present and 
enclosed a VA Form 21-8940.  Other than argument submitted by 
the veteran's representative, the only other submission since 
that January 2004 letter was a letter from the veteran's 
brother-in-law, C.M., dated in March 2004.  This letter 
provides only that the veteran suffered from pain in the feet 
and this affected his ability to work at his long time 
occupation as a truck driver.  

During a July 2004 VA examination, the veteran provided a 
history of his employment.  He reported that he had been 
employed as a truck driver for the previous 15 years.  Prior 
to his career as a truck driver he had worked as an auto 
mechanic for 20 years but had shifted careers because long 
periods of standing 




caused pain in his feet.  He also reported that he had little 
trouble with foot pain in his occupation as a truck driver, 
other than if he stood for long periods of time while his 
truck was being loaded.  The veteran had no complaints 
arising from residuals of a mandible fracture.  As to the 
veteran's service-connected tinea pedis, the examiner stated 
that there was no functional impairment in the veteran's 
ability to work due to his tinea pedis.  Additionally, the 
examiner stated that the veteran continued to work on the 
order of 60 hours per week as a truck driver.  This examiner 
indicated that he had reviewed the veteran's claims file in 
conjunction with the examination, as well as computerized VA 
medical records.  

In an October 2006 addendum, the July 2004 VA examiner 
provided an additional medical opinion regarding the effect 
of the veteran's service connected disabilities on his 
ability to secure and follow a substantially gainful 
occupation.  The examiner stated that the veteran was capable 
of working full time as a truck driver, as evidenced by such 
actual employment.  He also stated that there was no 
occupational impairment due to the veteran's tinea pedis or 
residuals of fractures of his mandible.  Finally, he 
reiterated his formerly stated conclusion that the veteran's 
foot pain on prolonged standing was not related to his 
service-connected varicose veins, but rather to a plantar 
fasciitis type syndrome.  

The Board acknowledges the veteran's belief that his varicose 
veins result in his foot pain.  However, although the veteran 
is competent to describe his symptoms, as a layperson he is 
not competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board has also considered the opinion of the February 
1997 VA examiner that the pain in the veteran's feet was due 
in part to his varicose veins.  However, this examiner did 
not offer an opinion as to whether the contribution of pain 
from the veteran's varicose veins resulted in an inability to 
secure and follow a substantially 




gainful occupation.  The February 1996 VA examiner also did 
not reach any conclusion in this regard.  However, the July 
2004 VA examiner clearly found that the veteran's varicose 
veins did not affect his ability to secure and follow a 
substantially gainful occupation.  Therefore, the only 
medical evidence directly addressing this issue is against a 
finding that a grant of TDIU is warranted.  

As the preponderance of competent evidence of record 
demonstrates, the stated basis for the veteran's complaints 
regarding his employment, foot pain, are not the result of 
any of his service connected disabilities.  Furthermore, 
there is no indication that his employment as a truck driver 
has ever been terminated because of his service connected 
conditions or that he cannot engage in this occupation.  
Indeed, the veteran reported working full time as a truck 
driver for the 15 years prior to the July 2004 examination, 
thus demonstrating that he is capable of obtaining and 
following a substantially gainful occupation.  Thus, the 
referral for extraschedular consideration of a total 
disability rating, pursuant to 38 C.F.R. § 4.16(b), is not 
warranted.  

Because all competent evidence of record shows that the 
veteran does not meet any applicable criteria for a total 
disability rating based on unemployability due to service-
connected disability, his claim must be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  


Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral varicose veins, prior to 
January 12, 1998, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected varicose veins of the right leg, 
subsequent to January 12, 1998, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected varicose veins of the left leg, 
subsequent to January 12, 1998, is denied.  

Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities (TDIU), 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


